NO. 12-15-00037-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                          §       APPEAL FROM THE 402ND
IN THE INTEREST OF A. B.,
                                                          §       JUDICIAL DISTRICT COURT
A CHILD
                                                          §       WOOD COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
          A.B. appeals the termination of her parental rights. A.B.’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                 BACKGROUND
          A.B. is the mother of A.B.1,1 born March 21, 2012. The father is not a party to this
appeal.       On February 18, 2014, the Department of Family and Protective Services (the
Department) filed an original petition for protection of A.B.1, for conservatorship, and for
termination of A.B.’s parental rights. The Department was appointed temporary managing
conservator of the child, and A.B. was appointed temporary possessory conservator.
          At the conclusion of the trial on the merits, the trial court found, by clear and convincing
evidence, that A.B. had engaged in one or more of the acts or omissions necessary to support
termination of her parental rights. The trial court also found that termination of the parent-child
relationship between A.B. and A.B.1 was in the child’s best interest. Based on these findings,
the trial court ordered that the parent-child relationship between A.B. and A.B.1 be terminated.
This appeal followed.
          1
            The initials of the mother and her child are the same. Therefore, we will refer to the mother as A.B. and
to her child as A.B.1.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         A.B.’s counsel filed a brief in compliance with Anders, stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved
for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v.
State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the
record to determine whether counsel is correct in determining that the appeal is frivolous. See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We
have carefully reviewed the appellate record and A.B.’s counsel’s brief. We find nothing in the
record that might arguably support the appeal.2 See Taylor v. Tex. Dep’t of Protective &
Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied).


                                                   CONCLUSION
         As required, A.B.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We agree with A.B.’s counsel that the appeal is wholly frivolous.
Accordingly, we grant his motion for leave to withdraw and affirm the trial court’s judgment.
See TEX. R. APP. P. 43.2.
Opinion delivered July 31, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)

         2
            Counsel for A.B. certified that he provided A.B. with a copy of his brief and informed her that she had the
right to file her own brief. A.B. was given time to file her own brief, but the time for filing such a brief has expired
and we have received no pro se brief.




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2015


                                         NO. 12-15-00037-CV


                            IN THE INTEREST OF A. B., A CHILD


                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2014-096)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.